EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated June 24, 2009 with respect to the consolidated financial statements of Mexco Energy Corporation appearing in the 2009 Annual Report of Mexco Energy Corporation to its shareholders on Form 10-K for the year ended March 31, 2009 which is incorporated by reference in this Registration Statement.We consent to the incorporation by reference in the Registration Statement of the aforementioned report. /s/ GRANT THORNTON LLP Oklahoma City, Oklahoma March 5,
